[Cite as State v. Fensler, 2020-Ohio-6892.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               VAN WERT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                            CASE NO. 15-19-08

        v.

DUSTIN P. FENSLER,                                     OPINION

        DEFENDANT-APPELLANT.




                        Appeal from Van Wert Municipal Court
                            Trial Court No. TRC 1903338

                       Judgment Reversed and Cause Remanded

                          Date of Decision: December 28, 2020




APPEARANCES:

        Scott R. Gordon for Appellant
Case No. 15-19-08


ZIMMERMAN, J.

       {¶1} Defendant-appellant, Dustin P. Fensler (“Fensler”), appeals the October

9, 2019 judgment of the Van Wert Municipal Court convicting him of operating a

motor vehicle while under the influence of a drug of abuse (“OVI”). For the reasons

that follow, we reverse.

       {¶2} On July 11, 2019, at approximately 11:04 p.m., Officer Austin

McIntosh (“Officer McIntosh”), of the Van Wert Police Department, encountered

Fensler in conjunction with law enforcement’s investigation of an alarm call at

Superior Auto. (Oct. 8, 2019 Tr. at 11). After it was determined that the building

was secured, law enforcement contacted Fensler (when he “was just going to

bed”)—an employee and key holder of Superior Auto—to report to the business to

unlock the building. (Id. at 9, 12, 28). According to Officer McIntosh, when Fensler

arrived, his “pupils were dilated, his speech was very fast and mumbled, [and] he

was making unusual movements with his jaw * * * .” (Id. at 12). Suspecting that

Fensler was impaired, Officer McIntosh asked Fensler to perform field-sobriety

tests. (Id.).

       {¶3} Following the field-sobriety tests and his admission that he “takes

methadone in the mornings for an opiate addiction” “[a]nd that he took four

Benadryl around 8:00 p.m.,” Fensler was arrested and charged with OVI in violation

of R.C. 4511.19(A)(1)(a), a first-degree misdemeanor. (Id. at 12-16); (Doc. No. 1).


                                        -2-
Case No. 15-19-08


Subsequent to his arrest, Fensler submitted to a breath-alcohol-concentration

(“BAC”) test, which reflected a blood-alcohol concentration of .000 grams by

weight of alcohol per two hundred ten liters of his breath, and Fensler submitted to

a urine test. (Oct. 8, 2019 Tr. at 15, 17). The state represented to the trial court that

the results of the urine test were (allegedly) not available at the time of trial. (Id. at

17).

       {¶4} On July 15, 2019, Fensler appeared and entered a plea of not guilty.

(Doc. No. 3). The case proceeded to trial on October 8, 2019. (Oct. 8, 2019 Tr. at

1). At trial, Officer McIntosh testified that he completed training for OVI detection

and standardized field sobriety testing and for advanced roadside impaired driving

enforcement. (Id. at 15); (State’s Exs. B, C). Officer McIntosh testified that he

inspected Fensler’s pupils and requested Fensler to perform field-sobriety tests,

including the horizontal gaze nystagmus (“HGN”) test, the walk and turn test, the

one-leg stand test, the lack of convergence test, and the modified Romberg test.

(Oct. 8, 2019 Tr. at 12-14). Officer McIntosh noticed that Fensler’s pupils remained

“dilated, very large” when Officer McIntosh “put [his] flashlight in his eyes * * * .”

(Id. at 13). Officer McIntosh did not observe any nystagmus clues “in the eyes,

although he had difficulty following the pen and following orders. And once again,

his hands moved.” (Id.). On the walk and turn and one-leg stand tests, Fensler

exhibited difficulty with his balance. (Id. at 13-14). Further, Officer McIntosh


                                           -3-
Case No. 15-19-08


observed a “lack of convergence in [Fensler’s] left eye all three attempts.” (Id. at

14). Finally, Officer McIntosh determined that Fensler’s “internal clock” was

“delayed” because Fensler indicated that he reached 30 seconds during the modified

Romberg test when 36 had elapsed.1 (Id. at 14-15). Officer McIntosh concluded

that Fensler’s ability to operate a motor vehicle was impaired “based upon the field

sobriety examinations.” (Id. at 17).

        {¶5} Following the field-sobriety tests, Fensler admitted to ingesting “four

Benadryl around 8:00 p.m. of the night of the stop.” (Id. at 16). According to

Officer McIntosh, “[f]our benadryl is over the recommended dosage” and that

“when [he] was researching, when you take over the amount type [sic] of Benadryl,

it makes your pupils enlarged, it causes jitteriness, restlessness, paranoia, unsteady

on your feet, and it also affects your balance.” (Id.). Officer McIntosh testified that

Benadryl taken in a quantity over the recommended dosage will impair a person’s

ability to operate a motor vehicle. (Id.). Officer McIntosh further testified that he

has had experience over the course of his employment with other individuals who

have taken Benadryl in a quantity over the recommended dosage. (Id. at 17).

Through that experience, he has learned that individuals who have taken Benadryl



1
  “[T]he Romberg test * * * involves having a person stand with feet together, arms down, head tilted, [and]
eyes closed, for 30 seconds.” State v. Matzinger, 4th Dist. Washington No. 16CA4, 2017-Ohio-324, ¶ 41.
See Columbus v. Shepherd, 10th Dist. Franklin No. 10AP-483, 2011-Ohio-3302, ¶ 9 (noting that “the
Romberg test * * * is a timed, 30-second test used to detect use of a stimulant or depressant”).



                                                    -4-
Case No. 15-19-08


in a quantity over the recommended dosage “are jittery, fast moving, large pupils,

hard to stand still, they usually talk really fast, and they mumble their words. They

can’t realize that they’re doing it. Unusual grinding or clenching of the jaw, and

fast hand movement, difficulty standing still.” (Id.).

       {¶6} Fensler testified in his defense that he is “an overanxious person” and

that he “was overly really above and beyond anxious” when he arrived at Superior

Auto to unlock the building for law enforcement because he “wasn’t 100 percent

sure what was waiting inside. Could have been a bad guy.” (Id. at 27-28).

According to Fensler, law enforcement had him enter the building first “and that

added to [his] anxiety * * * because [he] was thinking there could be somebody in

there.” (Id. at 29).

       {¶7} At the close of all evidence, the trial court found Fensler guilty of the

OVI charge. (Id. at 32); (Doc. No. 12). That same day, the trial court sentenced

Fensler to five days in jail, with those five days suspended conditioned on his

completion of a certified driver’s intervention program; imposed a $375 fine; and

suspended his operator’s license for one year. (Id. at 40-41); (Id.). The trial court

filed its judgment entry of sentence the next day. (Doc. No. 12).

       {¶8} Fensler filed his notice of appeal on November 7, 2019. (Doc. No. 13).

He raises four assignments of error for our review. Because it is dispositive, we

address only Fensler’s third assignment of error.


                                         -5-
Case No. 15-19-08


                            Assignment of Error No. III

       The Trial Court erred in finding Appellant guilty of operating a
       motor vehicle under the influence, a violation of R.C.
       §4511.19(A)(1)(a), based only on the Police Officer’s testimony
       and unqualified expert opinion.

       {¶9} In his third assignment of error, Fensler argues that his OVI conviction

is based on insufficient evidence. Specifically, Fensler contends that the State

presented insufficient evidence that he operated a motor vehicle while under the

influence of a drug of abuse.

                                  Standard of Review

       {¶10} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1981), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St.3d 89 (1997). Accordingly,

“[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” Id. “In deciding if the

evidence was sufficient, we neither resolve evidentiary conflicts nor assess the

credibility of witnesses, as both are functions reserved for the trier of fact.” State v.

Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-4775, ¶ 33,

                                          -6-
Case No. 15-19-08


citing State v. Williams, 197 Ohio App.3d 505, 2011-Ohio-6267, ¶ 25 (1st Dist.).

See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380, ¶ 19

(“Sufficiency of the evidence is a test of adequacy rather than credibility or weight

of the evidence.”), citing Thompkins at 386.

                                      Analysis

       {¶11} As an initial, procedural matter, we note that the State failed to file an

appellee’s brief. Under these circumstances, App.R. 18(C) provides that this Court

“may accept the appellant’s statement of the facts and issues as correct and reverse

the judgment if appellant’s brief reasonably appears to sustain such action.” See

State v. Montgomery, 3d Dist. Putnam No. 12-13-11, 2014-Ohio-1789, ¶ 9; State v.

Newman, 3d Dist. Henry No. 7-10-07, 2010-Ohio-5406, ¶ 8. After reviewing the

record, and for the following reasons, we conclude that appellant’s brief reasonably

appears to sustain a reversal.

       {¶12} Fensler was convicted of OVI in violation of R.C. 4511.19, which

prohibits persons from operating a vehicle while “[t]he person is under the influence

of alcohol, a drug of abuse, or a combination of them.” R.C. 4511.19(A)(1)(a).

“The definition of ‘drug of abuse’ is imported from R.C. 4506.01.” State v.

Richardson, 150 Ohio St.3d 554, 2016-Ohio-8448, ¶ 14, citing R.C. 4511.181(E).

“That term means ‘any controlled substance, dangerous drug as defined in section

4729.01 of the Revised Code, or over-the-counter medication that, when taken in


                                         -7-
Case No. 15-19-08


quantities exceeding the recommended dosage, can result in impairment of

judgment or reflexes.’” Id., quoting R.C. 4506.01(M).

       {¶13} Under the State’s theory of the case, Fensler operated a motor vehicle

while under the influence of an over-the-counter medication that was taken in a

quantity exceeding the recommended dosage—namely, Benadryl. See State v.

Jones, 5th Dist. Licking No. 05 CA 59, 2006-Ohio-916, ¶ 21 (acknowledging that

Benadryl is an over-the-counter medication). See also In re D.R., 3d Dist. Shelby

No. 17-17-21, 2018-Ohio-3434, ¶ 33. Accordingly, to prove that Benadryl is a drug

of abuse, the State was required to prove that Benadryl, when taken in a quantity

exceeding the recommended dosage, can result in impairment of judgment or

reflexes.

       {¶14} Based on the specific facts and circumstances of this case, we

conclude that the State presented insufficient evidence that Benadryl, when taken in

a quantity exceeding the recommended dosage, can result in impairment of

judgment or reflexes. Here, the State presented only the testimony of Officer

McIntosh.    Officer McIntosh’s testimony that “[f]our Benadryl is over the

recommended dosage” and his “research” regarding the ingestion of Benadryl in a

quantity exceeding the recommended dosage is insufficient to prove that Fensler

was under the influence of a drug of abuse. Accordingly, we conclude (under the




                                        -8-
Case No. 15-19-08


facts presented) that the State presented insufficient evidence that Benadryl, when

taken in a quantity exceeding the recommended dosage, is a drug of abuse.

       {¶15} For these reasons, we conclude that a rational trier of fact could not

have found beyond a reasonable doubt that Fensler operated a motor vehicle while

under the influence of a drug of abuse. Accordingly, Fensler’s OVI conviction is

based on insufficient evidence and his third assignment of error is sustained.

                            Assignment of Error No. I

       The Trial Court erred in not advising Appellant of the risk of self-
       representation, which resulted in the denial to Appellant of the
       effective assistance of counsel under the Sixth and Fourteenth
       Amendments to the United States Constitution. Appellant did not
       knowingly, intelligently and voluntarily waive his right to counsel,
       neither verbally nor in writing, pursuant to Ohio Criminal Rule
       44(C).

                           Assignment of Error No. II

       The Trial Court erred in its refusal to grant Appellant’s request
       for a continuance which was made on the basis that the Results of
       the urine test which was submitted voluntarily by Appellant at the
       State’s request, had not yet been made available.

                           Assignment of Error No. IV

       The Trial Court erred in finding Appellant guilty of operating a
       motor vehicle under the influence, a violation of R.C.
       §4511.19(A)(1)(a), without awaiting the results of a urine test,
       which would have provided exculpatory evidence.

       {¶16} In his first, second, and fourth assignments of error, Fensler argues

that his OVI conviction should be reversed because (1) he did not knowingly,


                                        -9-
Case No. 15-19-08


intelligently, or voluntarily waive his right to counsel; (2) the trial court abused its

discretion by denying his request to continue trial; and (3) the urine-test results could

have provided exculpatory evidence.

       {¶17} In light of our decision to sustain Fensler’s third assignment of error,

his first, second, and fourth assignments of error are rendered moot, and we decline

to address them. App.R. 12(A)(1)(c); State v. Walsh, 1st Dist. Hamilton No. C-

160268, 2017-Ohio-549, ¶ 6. See State v. Maxwell, 11th Dist. Lake No. 99-L-042,

2001 WL 1078257, *6 (Aug. 31, 2001). See also Thompkins, 78 Ohio St.3d at 387

(noting that “retrial is barred if the reversal was based upon a finding that the

evidence was legally insufficient to support the conviction”).

       {¶18} Having found error prejudicial to the appellant herein in the particulars

assigned and argued in his third assignment of error, we reverse the judgment of the

trial court and remand for further proceedings.

                                                              Judgment Reversed and
                                                                   Cause Remanded

WILLAMOWSKI, J., concurs.

SHAW, P.J., concurring in Judgment Only.




                                          -10-